                                                                                                                    4/9/20



                                                         April 8, 2020                               SO ORDERED 4/8/20


             VIA ECF
             The Honorable Alison J. Nathan                                                          Alison J. Nathan, U.S.D.J.
             United States District Judge
             Thurgood Marshall United States Courthouse
             40 Foley Square
             New York, NY 10007

                    Re:    United States v. Trevon Gross, 15-cr-769-03

             Dear Judge Nathan:

                I represent Trevon Gross in the above-referenced matter and write to request a short
SO      extension to submit my reply brief in further support of Mr. Gross’s emergency motion for
ORDERED compassionate release, until tomorrow, April 9, 2020, at 12:00 p.m. In the Court’s order dated
        April 6, 2020, the Court directed defense counsel to submit our reply brief by April 8, 2020. I
        have also been addressing emergency issues in several other criminal cases this week.
        Therefore, I respectfully request this brief extension. The Government consents to this request.

                    Thank you for your consideration of this matter.

                                                                     Sincerely,

                                                                     /s/ Kristen M. Santillo
                                                                     Kristen M. Santillo




                                                               th
                             Gelber & Santillo PLLC, 347 West 36 Street, Suite 805, New York, NY 10018
                                                Tel: 212-227-4743 Fax: 212-227-7371
